                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

JERRI JONES                                                                    PLAINTIFF

V.                          CASE NO. 3:20-CV-00193-JTK

COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION                                             DEFENDANT

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice. Judgment is entered in favor of the

Defendant.

       DATED this 14th day of July, 2021.




                                            ___________________________________
                                            UNITED STATES MAGISTRATE JUDGE
